

115 HR 1497 IH: ICE Body Camera Act of 2017
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1497IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Ms. Clarke of New York (for herself, Ms. Michelle Lujan Grisham of New Mexico, Ms. McCollum, Mr. Hastings, Mr. McGovern, Mr. Veasey, Ms. Lee, Ms. Eddie Bernice Johnson of Texas, Ms. Bass, Mr. Richmond, Mr. Carson of Indiana, Ms. Jackson Lee, Mrs. Watson Coleman, Mr. Evans, Mr. Al Green of Texas, Mr. Meeks, Ms. Velázquez, Mr. Soto, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require all deportation officers of U.S. Immigrations and Customs Enforcement to wear body
			 cameras when engaged in field operations and removal proceedings, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the ICE Body Camera Act of 2017. 2.FindingsCongress finds the following:
 (1)Body cameras employed in police actions have led to increases in public trust and decreases in police violence.
 (2)Employing body cameras in police actions makes enforcement actions safer for law enforcement officers and members of the general public alike while restoring trust and accountability in the process.
			3.Use of body cameras by certain ICE officers
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Director of U.S. Immigration and Customs Enforcement (ICE) shall ensure that all deportation officers of Enforcement and Removal Operations of ICE wear body cameras when such officers are engaged in field operations or removal proceedings.
 (b)ImplementationTo carry out subsection (a), the Director of ICE shall, not later than 12 months after the date of the enactment of this Act—
 (1)establish policies and procedures for when deportation officers of Enforcement and Removal Operations of ICE should wear, activate, and deactivate body cameras;
 (2)develop standards for the effective placement of such cameras; (3)publish and implement best practices for receiving and storing accurate recordings from such cameras;
 (4)establish guidelines and training for such officers on the proper management and use of such cameras; and
 (5)establish policies for the availability of such recordings to the subjects of removal proceedings, victims of crime, internal use by law enforcement officials, and the general public.
 4.Recordings to be provided to certain personsA recording made by a body camera worn by a deportation officer during an enforcement action shall be provided, in the case of any administrative proceeding (including a removal proceeding), civil action, or criminal prosecution to which such recording pertains, to each party to the proceeding, action, or prosecution.
 5.Withholding of certain fundsAny funds necessary to purchase, store, use, or maintain body cameras described in this Act shall be derived from funds made available to purchase new weapons for ICE officials.
		